DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Alan Young (Reg. No. 37,970) on February 25, 2022.
The application has been amended as follows:
	For claim 1 on page 31 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- the received first and second lists -- at lines 7-8 with “the outputted first and second lists”.

	3.  Please replace -- the electronic image; -- at lines 11-12 with “the graphical rendering;”.

	For claim 7 on page 32 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- a first confidence -- at lines 2-3 with “a first class confidence”.
	2.  Please replace -- a second confidence -- at lines 4-5 with “a second class confidence”.

	For claim 9 on page 32 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- the electronic image -- at line 2 with “the graphical rendering”.
	2.  Please replace -- the electronic image. -- at line 3 with “the graphical rendering.”.

	For claim 10 on page 32 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- the electronic image -- at line 2 with “the graphical rendering”.

	For claim 11 on page 32 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- on the confidence scores -- at line 2 with “on class confidence scores”.

	For claim 13 on page 33 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- the confidence scores -- at line 2 with “the class confidence scores”.

	For claim 14 on page 33 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- each threshold -- at line 1 with “each respective threshold”.

	For claim 15 on page 33 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- each threshold -- at line 2 with “each respective threshold”.

	For claim 20 on pages 33-34 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- a plurality of processes spawned by the at least one processor to detect logos in a graphical rendering, the processes -- at lines 5-6 with “the at least one processor configured to detect logos in a graphical rendering using a plurality of processes, the processes”.
2.  Please replace -- the received first and second lists -- at lines 11-12 with “the outputted first and second lists”.
	3.  Please replace -- detections, if any, in -- at line 14 with “detections in”.
	4.  Please replace -- the electronic image; -- at lines 15-16 with “the graphical rendering;”.

	For claim 26 on pages 34-35 of Applicant’s filed disclosure dated 3/03/2020:

	2.  Please replace -- a second confidence -- at lines 4-5 with “a second class confidence”.

	For claim 28 on page 35 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- the electronic image -- at line 2 with “the graphical rendering”.
	2.  Please replace -- the electronic image. -- at line 4 with “the graphical rendering.”.

	For claim 29 on page 35 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- the electronic image -- at line 2 with “the graphical rendering”.

	For claim 30 on page 35 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- on the confidence scores -- at lines 2-3 with “on class confidence scores”.

	For claim 32 on page 35 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- the confidence scores -- at line 2 with “the class confidence scores”.

For claim 33 on page 35 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- each threshold -- at line 1 with “each respective threshold”.

	For claim 34 on page 36 of Applicant’s filed disclosure dated 3/03/2020:
	1.  Please replace -- each threshold -- at line 2 with “each respective threshold”.


















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-38 are allowed.
Independent claim 1 respectively recites the limitations of: filtering, using a first and a second prior performance-based filter, the outputted first and second lists of detections into a first group of kept detections, a second group of discarded detections and a third group of detections; clustering detections in the third group of detections in at least one cluster comprising detections that are of a same class and that are generally co-located within the graphical rendering; assigning a cluster score to each cluster; and outputting a set of detections of logos in the graphical rendering, the set comprising the detections in the first group and a detection from each of the clusters whose assigned cluster score is greater than a respective threshold.
Similarly, independent claim 20 respectively recites similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Karaoglu et al ("Detect2Rank: Combining Object Detectors Using Learning to Rank" - arXiv 2014, pages 1-13, provided by Applicant's Information Disclosure Statement - IDS) discloses using single object detectors to yield a combined detection list.  However, Karaoglu does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Metzler et al ‘332 discloses merging the at least two surveillance sensors detections; Raudies ‘053 discloses merging multiple object detections into a single merged detection; Wehnes et al ‘676 discloses merging multiple detection units; Steelberg et al ‘030 discloses clustering each of the detected one or more objects of the first group in each frame into one or more clustered-object groups.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 25, 2022